Brent, J.,
delivered the opinion of the Court.
A motion is made to dismiss the appeal in this case, upon the ground that after the judgment by default the damages were assessed by an inquisition The case of the Wilmington and Susquehanna R. R. vs. Condon, 8 G. & J., 448, is relied upon as conclusive of the question. The inquisition in that case and the present is a totally different proceeding. There the inquisition was for the con*588demnation of land for the use of the railroad and a special power was given to the County Court of reviewing it, and confirming or setting it aside. From the exercise of this special jurisdiction the Court held there was no appeal, hut they never meant to intimate that an appeal would not lie in any case in which an inquisition hy a jury was had. The inquisition in this case is not in the exercise of a special limited jurisdiction conferred on the Baltimore City Court, but is the means of perfecting a judgment rendered in the exercise of its ordinary jurisdiction.
The motion to dismiss is overruled.
The declaration in this case is filed on behalf of the administratrix of James Sisco, on behalf of his widow, and on behalf of the guardian of his minor child, alleging, in the first count, damages to them respectively occasioned hy the defendant’s so obstructing and closing up an alley way as to deprive them of the proper use and enjoyment of a house and lot built thereon.
The second count seems to charge damages sustained only hy the widow.
Upon this declaration judgment by default was obtained.
When a jury was thereafter impannelled to inquire and assess the damages, they were sworn “ to try and assess the damages in the action now depending between Julia Ann E. Sisco, administratrix of. James Sisco, deceased, the plaintiff, and Patrick Forrester, the defendant, and a true inquisition give according to the evidence.”
An exception is taken to this form of swearing the jury, and presents the only question for our examination. There is no exception to any of the proof offered, nor any motion in arrest of judgment
The declaration, to say the least, is certainly a very singular one, but the effect of the judgment by default was to determine that injury had been done by the defendant to the enjoyment of the property by the deceased in his *589life-time, and that his administratrix could rightfully recover therefore.
(Decided 24th July, 1878.)
The jury was, therefore, sworn to assess damages for an injury alleged in the declaration'and covered by the judgment by default. The City Court was right in giving a sensible effect to the judgment by default, and preventing the jury from assessing damages at the same time for three parties, each having distinct causes of action.
The appellant cannot have been injured by the course adopted by the Court. As no exception has been taken to any of the proof, we are fully warranted in concluding that the proof was confined to the damages and injury to John Sisco in his life-time, and that the jury in their inquisition assessed them alone.
Seeing no error presented by the exception of the appellant, the judgment of the City Court will he affirmed.

Judgment affirmed.